Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			                     DETAILED ACTION
				  SPECIFICATION OBJECTION
	Insertion of continuing data of PCT and Japanese Foreign Priority document at beginning of the specification is needed.  

					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited “X is a group having formula (3)” of claim 6 is indefinite since the formula (3) is not defined.  Although the formula (3) is defined in claim 4, the claim 4 is not related to claim 6.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6, 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al (US 2017/0015817 A1) in view of KR20150146106 (A), and further in view of Tabei (US 2005/0080154 A1) . 
Yoda et al teach acryloyloxy urethane silicone compounds in Synthesis Examples 1-4 and UV curable coating thereof comprising the acryloyloxy urethane having siloxane groups in a backbone, polyfunctional urethane acrylate, inorganic filler and UV curing agent in [0145-0148].
The instant invention further recites silphenylene groups over the siloxane groups of Yoda et al.
KR teaches a curable composition comprising a silicone-based di(meth)acrylate in [0053, 0055 and 0057] in which a silphenylene group as a backbone is taught.

Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the silphenylene group taught by KR in Yoda et al in lieu of the siloxane groups since utilization of both siloxane groups (-Si-O-Si-) and silphenylene group (-Si-p-C6H4-Si-) as a part of the backbone for curable compositions is known as taught by Tabei absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
As to claims 2 and 3, the recited Y would be optional when combined with claim 1 since claim defines that the repeating unit “n” includes “0”.
As to claims 4 and 5, see Formula 12 at page 11 of Yoda et al.
As to claim 6, see Formulae in [0053, 0055 and 0057] of KR and Formula 4 in claim 1 of Yoda et al.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
As to claim 8, Yoda et al teach a reaction of two ends of a silicon compound for modified by hydroxyl groups and further reaction with 1,1’-(bisacryloyloxy methyl)ethyl 
As to claim 13, see [0145] of Yoda et al.
As to claims 14 and 15, see [0148] of Yoda et al.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al. (US 2017/0015817 A1) in view of KR20150146106 (A), and further in view of Tabei (US 2005/0080154 A1)  as applied to claims 1-6, 8-11 and 13-15 above, and further in view of Tamura et al (US 5,635,544).
The claim 12 further recites colloidal silica treated with a (meth)acrylic functional alkoxysilane over inorganic filler taught in [0145] of Yoda et al.
Yoda et al teach inorganic fillers including silicon oxide (i.e., silica) in [0113] and thus use of the silicon oxide (i.e., silica) as the inorganic filler in [0145] would be obvious.
Tamura et al teach utilization of (meth)acrylic functional alkoxysilane treated colloidal silica in order to improve compatibility at col. 3, line 48 to col. 4, line 14.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the colloidal silica treated with a (meth)acrylic functional alkoxysilane taught by Tamura et al in the [0145] of Yoda et al as the inorganic filler with KR and Tabei thereof since Yoda et al teach inorganic fillers including silicon oxide (i.e., silica) and since utilization of (meth)acrylic functional alkoxysilane for treating the colloidal silica in order to improve compatibility is known as taught by Tamura et al absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				                OBJECTION  
Claim 7 reciting a positive integer of “n” requiring the presence of a polycyclic structure is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 24, 2022                                                  /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762